Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 26, 2019

                                      No. 04-19-00538-CV

  William Alec TISDALL, M.D. and William A. Tisdall, M.D., P.A. d/b/a Spine & Joint Pain
                                     Specialists,
                                     Appellants

                                                v.

                       Thomas VAREBROOK and Rebecca Varebrook,
                                    Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-06007
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

        The reporter’s record in this appeal was originally due September 9, 2019; however, the
court has granted court reporter Amy L. Hinds extensions of time until November 8, 2019 to file
it. The court’s last order granting an extension, dated October 18, advised Hinds that the court
would not grant a further extension of time unless she filed a timely notification that “(1)
establishes there are extraordinary circumstances that prevent her from timely filing the record,
(2) provides the court a status report showing the parts of the record that have been completed
and a detailed breakdown of what remains to be done, and (3) provides the court reasonable
assurance the record will be completed and filed by the requested extended deadline.” Hinds
was further advised that if she were “unable to perform all her duties and complete the record in
a timely manner, she must take whatever steps are necessary, including requesting a substitute
reporter or hiring competent assistance, so that she may timely complete and file the record in
this appeal.”

        On November 14, 2019, Hinds filed a notification of late record, requesting a further
extension of time. The notification did not satisfy any of the requirements of the court’s October
18, 2019 order. We therefore held the requested extension of time in abeyance and ordered Hinds
to file an amended notification that complied with the October 18, 2019 order. On November
20, Hinds filed an amended notice explaining the delay, stating the progress made in preparing
the record, and stating she expected the record to be completed by December 16, 2019.

        We therefore grant the requested extension and order Amy L. Hinds to file the record by
December 31, 2019 (113 days after the original due date). Hinds is advised that a request for a
further extension will be disfavored and if the record is not filed by the date ordered, the court
may order her to appear and show cause why she should not be held in contempt.

         Because “[t]he trial court must help ensure that the court reporter’s work is timely
accomplished” and “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” we order the clerk of this court to serve a copy of this order on
the trial court. See TEX. R. APP. P. 13.3, 35.3(c).

       We order the clerk of this court to serve a copy of this order on Hinds by email, first
class United States mail, and certified mail, return receipt requested.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2019.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court